EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS THIRD QUARTER RESULTS; ANNOUNCES SPECIAL PROVISIONING TO STRENGTHEN BALANCE SHEET; MICHIGAN STRATEGIC INITIATIVES UNDERWAY 3RD QUARTER 2008 HIGHLIGHTS · Assets Exceed $5.4 Billion · Total Capital in Excess of 12% of Total Assets and Strong Support as Measured by Traditional Risk-Based, Leverage and Tier 1 Ratios · Controlled Organic Growth at Younger Affiliates Drives Annual Expansion in Assets (17%), Loans (16%) and Deposits (17%) LANSING, Mich. and PHOENIX, Ariz.: October 16, 2008: Capitol Bancorp reported today a major restructure of its 13 bank Michigan operation and an aggressive initiative to meet the significantly weakened condition of the Michigan market.First, Capitol will undertake three mergers of Michigan banks, reducing the number from 13 to 9 separate banking institutions.Second, Capitol, driven by its strong balance sheet, has accelerated the identification and resolution of weakened credits held by various banks, primarily in the Michigan market. Capitol reported a third quarter net loss of $32.5 million and assets exceeding $5.4 billion.The net loss per diluted share for the quarter was $1.90, in contrast to earnings of $0.35 per diluted share reported in the third quarter of Capitol’s Chairman and CEO Joseph D. Reid said, “Capitol’s core capital ratios remain strong following these actions in spite of the current state of the financial markets in general.The most recently reported leverage, tier 1 and total risk-based capital ratios of 12.4%, 13.4% and 14.6%, respectively, demonstrate the strength of our balance sheet.In light of current economic conditions in Michigan, where approximately 60 percent of our nonperforming loans are situated, we have re-evaluated our potential exposure and put in place a plan to address potential troubled Michigan assets.” Building Balance Sheet Strength During the third quarter of 2008, Capitol continued its efforts to fortify its balance sheet in the wake of significant market turmoil and uncertainty.Reserve building at affiliate banks, 1 of 12 particularly those domiciled in Michigan, served to increase the Corporation’s allowance for loan losses to approximately 2.1 percent of total portfolio loans, from the 1.4 percent level at June 30, 2008.In addition, this effort included a special $25 million provision recorded at Capitol to position the Corporation as it carefully assesses the implications and impact of declining property values.“We have increased our provisioning approximately $45 million on a linked-quarter basis to both further fortify the balance sheets at our affiliates while providing additional strength and resources at the Corporation as we manage our operations in these uncertain times,” added Chairman Reid.“We believe these efforts, coupled with recent moves to augment our already strong double-digit capital levels, will best position Capitol to both capitalize on attractive opportunities in the sector while weathering current turmoil on the economic landscape.” Michigan Strategic Initiatives In tandem with Capitol Bancorp’s system-wide efforts to marshal resources, preserve capital and strengthen its 17-state family network of community banks, strategic initiatives are currently being implemented within the Corporation’s Michigan footprint.These initiatives are expected to generate operational efficiencies that will aggregate approximately $3.3 million annually beginning in the fourth quarter of 2008 and a $2.5 million one-time restructuring charge has been incurred for the quarter ended September 30, 2008.In response to the difficult economic landscape that currently grips Michigan, Capitol is pursuing a plan for the continuation of separate charters in certain long-standing markets as well as the select “regionalization” of some of its affiliates to capitalize on the collective strengths of their respective operations. The original three members of the Capitol family, together with a fourth affiliate launched more than a decade ago, will continue to operate as individually-chartered and independently-operated affiliates under the traditional Capitol Bancorp model.These organizations are Lansing-based Capitol National Bank (total assets of $225 million), Ann Arbor Commerce Bank ($365 million), Brighton Commerce Bank ($120 million) and Portage Commerce Bank ($220 million).Total assets for these four affiliates currently aggregate in excess of $900 million, or more than 50 percent of the roughly $1.7 billion of Michigan presence for Capitol.“These four affiliates reflect the optimal relationship-driven orientation of our traditional de novo development model that we expect to see materialize over an extended period of time with each of our institutions as they mature,” commented Chairman Reid.“Consequently, every effort has been made to preserve the deep roots and strong community ties cultivated by each of these organizations.”In addition, Capitol also operates seven other wholly-owned Michigan-based affiliates, with four institutions domiciled on the west side of the state, and three community banks conducting business in Southeast Michigan.Capitol also has a controlling interest in two additional minority-owned institutions, Bank of Auburn Hills and Bank of Michigan.Currently, total assets for these nine organizations are fairly evenly split between the east and west sides of the state, at approximately $400 million each.Said Reid, “We are implementing our ‘regionalization’ strategy to capitalize on operating efficiencies existent in each of the underlying franchises.In the process, we believe we will be well-positioned over the long term to create a profitable and attractive platform for other community banks that may be seeking to align with a larger, well-capitalized, resource-laden partner.” On the west side of Michigan, Grand Haven Bank ($120 million) will combine with Muskegon Commerce Bank ($85 million), and Grand Rapids-based Kent Commerce Bank ($85 million) will merge with Paragon Bank & Trust ($100 million) in Holland.All back-office and operational activities for the four institutions will continue to be consolidated at Capitol, while 2 of 12 additional formerly independent activities (i.e., credit and loan administration) will also be consolidated.The two resultant institutions will continue to operate in and service the markets of Grand Haven, Muskegon, Grand Rapids and Holland. On Michigan’s east side, Detroit Commerce Bank ($100 million), Macomb Community Bank ($95 million) and Oakland Commerce Bank ($95 million) will merge into one entity.“Expected operating efficiencies and enhanced performance will be comparable to the efforts underway for Capitol in Western Michigan and will be commensurate with the current size and scope of these three Southeast Michigan affiliates,” commented Reid.Both of these merger transactions are subject to regulatory approval. “Historically, our organization has focused on the development and retention of community banks in multiple markets across the United States,” commented Mr.
